People ex rel. Benton v Commissioner of N.Y. City Dept. of Corrections (2016 NY Slip Op 05965)





People v Commissioner of N.Y. City Dept. of Corrections


2016 NY Slip Op 05965


Decided on September 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
VALERIE BRATHWAITE NELSON, JJ.


2016-08932 	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Marisa F. Benton, on behalf of Sharic Payne, petitioner, 
vCommissioner of New York City Department of Corrections, et al., respondents.


Marisa F. Benton, Brooklyn, NY, petitioner pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leila Rosini of counsel), respondent pro se.
Writ of habeas corpus in the nature of an application to release the defendant on his own recognizance or set bail upon Kings County Indictment No. 1474/15.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail on Kings County Indictment No. 1474/15 is set in the sum of $25,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing that sum as a cash bail alternative; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the amount of $25,000 or has deposited that sum as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
BALKIN, J.P., DICKERSON, COHEN and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court